Jackson, C. J.
Where an affidavit of illegality was filed to an exception for State and County taxes, and from the ruling thereon the affiant excepted, but did not serve the 'Solicitor General or any other officer, either of the State or County, the writ of error will be dismissed, although the affidavit alleged that the fi. fa. was really proceeding for the benefit of an individual named, and although he was served. When a case proceeds in the name of the State or of a County, and the State and county are the sole parties to the case below, they must be served, and they only need be, though the defense sets up another as the party in interest.
Writ of error dismissed.